Name: 2012/463/EU: Commission Decision of 23Ã July 2012 amending Decisions 2006/679/EC and 2006/860/EC concerning technical specifications for interoperability (notified under document C(2012) 4984) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European construction;  land transport;  transport policy;  technology and technical regulations
 Date Published: 2012-08-14

 14.8.2012 EN Official Journal of the European Union L 217/11 COMMISSION DECISION of 23 July 2012 amending Decisions 2006/679/EC and 2006/860/EC concerning technical specifications for interoperability (notified under document C(2012) 4984) (Text with EEA relevance) (2012/463/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European railway agency (Agency Regulation) (2) requires the European Railway Agency (hereinafter referred to as the Agency) to ensure that the technical specifications for interoperability (hereinafter referred to as TSIs) are adapted to technical progress and market trends and to the social requirements and to propose to the Commission the amendments to the TSIs which it considers necessary. (2) By Decision C(2007) 3371 of 13 July 2007, the Commission gave a framework mandate to the Agency to perform certain activities under Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (3) and Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (4). Under the terms of that framework mandate, the Agency was requested to revise the TSIs on high-speed rolling stock, freight wagons, locomotives and passenger rolling stock, noise, infrastructure, energy, control-command and signalling, operation and traffic management, telematic applications for freight and passenger services, safety on railway tunnels and accessibility to persons with reduced mobility. (3) On 31 March 2011, the Agency issued a recommendation on the specification of the register of infrastructure, the procedure of demonstrating the level of compliance with the basic parameters of the TSIs for existing lines, and subsequent amendments to TSIs (ERA/REC/04-2011/INT). (4) On 9 June 2011, the Committee established in accordance with Article 29(1) of Directive 2008/57/EC gave a positive opinion on the draft Commission Implementing Decision on the European register of authorised types of railway vehicles and on the draft Commission Implementing Decision on the common specifications of the register of railway infrastructure. Following the adoption of these two Commission acts based on these drafts, namely Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (5) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (6), the relevant TSIs need to be updated to ensure global consistency. (5) For practical reasons, it is preferable to amend a series of TSIs by a single Commission Decision to implement particular corrections and updates in the legal texts. These corrections and updates are not arising from a global revision of the TSIs or from the extension of their geographical scope. (6) It is therefore necessary to amend the following Decisions:  Commission Decision 2006/679/EC of 28 March 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (7), and  Commission Decision 2006/860/EC of 7 November 2006 concerning a technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system and modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (8). (7) The measures provided for in this Decision are in conformity with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/679/EC is amended in accordance with Annex I to this Decision. Article 2 The Annex to Decision 2006/860/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision shall apply from 24 January 2013. Article 4 This Decision is addressed to the Member States. Done at Brussels, 23 July 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 1. (3) OJ L 235, 17.9.1996, p. 6. (4) OJ L 110, 20.4.2001, p. 1. (5) OJ L 256, 1.10.2011, p. 1. (6) OJ L 264, 8.10.2011, p. 32. (7) OJ L 284, 16.10.2006, p. 1. (8) OJ L 342, 7.12.2006, p. 1. ANNEX I The Annex to Decision 2006/679/EC (CR CCS TSI) is amended as follows: (1) In clause 2.2.4, the second paragraph is replaced by the following: Any high speed or conventional train fitted with Class A On-board system in accordance with the corresponding TSI shall not, on grounds concerning anyone of both TSIs and under the conditions stated therein, be restricted in operating on any trans-European high speed or conventional route with infrastructure fitted with Class A track-side system in accordance with the corresponding TSI. (2) In clause 4.3.2.5 Physical environmental conditions, the first paragraph is replaced by the following: The climatic and physical environmental conditions of control-command equipment expected on the train shall be defined by reference to Annex A, Index A4. (3) Clause 4.3.3.3 is replaced by the following: 4.3.3.3. Physical environmental conditions The climatic and physical environmental conditions expected in the infrastructure shall be defined by reference to Annex A, Index A5. (4) In Section 4.8, the second paragraph is replaced by the following: The data to be provided for the registers provided for in Articles 34 and 35 of Directive 2008/57/EC are those indicated in Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (1) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (2). (5) Clause 6.2.1 Assessment procedures is amended as follows: (a) the eighth and ninth paragraphs are deleted; (b) the 10th paragraph is replaced by the following: The EC Declaration of Verification of On-board and Track-side Assemblies, together with the Certificates of Conformity, is sufficient to ensure that a Track-side Assembly will operate with an On-board Assembly equipped with corresponding characteristics and under the conditions specified in this TSI without an additional EC Declaration of subsystem verification. (6) In clause 6.2.1.3 Assessment in migration phases, the sixth paragraph is deleted. (7) In clause 6.2.2.3 Conditions for use of modules for on-board and track-side assemblies, sub-clause On-board assembly validation, the third paragraph is replaced by the following: If the tests show that the specifications are not achieved in all cases (e.g. TSI compliance only up to a certain speed), the consequences with regard to compliance with the TSI shall be recorded on the certificate of conformity. (8) In clause 7.4.2.1 Category of each specific case is given in Annex A, Appendix 1, in the table, the justifications of items 1, 3, 4, 5, 6, 7, 10, 13 and 15 are replaced by the following: (a) for item 1: Existing axle counter equipment (b) for item 3: Relevant on lines with level crossing (c) for items 4 and 5: Existing track circuit equipment (d) for item 6: Existing axle counter equipment (e) for item 7: Minimum axle load necessary to shunt certain track circuits is determined in a requirement of EBA (Eisenbahn-Bundesamt), relevant on some main lines in Germany in the area of former DR (Deutsche Reichsbahn) with 42 Hz and 100 Hz track circuits. No renewal. To be completed for Austria and Sweden (f) for item 10: Relevant on lines with level crossing with detection loops (g) for item 13: Existing low voltage track circuit equipment (h) for item 15: Relevant on lines with level crossing. (9) Annex A is amended as follows: (a) Appendix 1 is amended as follows: (i) Section 4.6 is replaced by the following: 4.6. Infrastructure manager may permit less restrictive limits; (ii) Section 5.1.2 is replaced by the following: 5.1.2. About distance bx The distance bx (Figure 1) shall not exceed 4 200 mm, except if the Rolling Stock runs only on lines, on which bx up to 5 000 mm is permitted Rolling Stock on which bx is more than 4 200 mm shall not run on lines, for which bx more than 4 200 mm is not permitted. The EC Declaration of Verification of rolling stock shall contain this indication. On newly built sections of category I lines, the CCS train detection system shall permit rolling stock with bx up to 5 000 mm. On other sections (upgraded or renewed category I lines on one hand, new or upgraded or renewed category II or III lines on the other hand), the CCS train detection system shall permit rolling stock with bx up to 4 200 mm. Infrastructure Managers are recommended to try to permit also rolling stock with bx up to 5 000 mm; (iii) Section 6.1.3 is replaced by the following: 6.1.3. Specific case Austria, Germany and Belgium The axle load shall be at least 5 tonnes on certain lines; (iv) Section 6.5.5 is replaced by the following: 6.5.5. Specific case Netherlands In addition to the general requirements in Annex A, Appendix 1, additional requirements may apply to locomotives and multiple units on track circuits; (v) Section 8.2 is replaced by the following: 8.2. Use of electric/magnetic brakes 8.2.1. The use of magnetic brakes and eddy current brakes is only allowed for an emergency brake application or at standstill. The use of magnetic brakes and eddy current brakes for an emergency brake application may be forbidden. 8.2.2. If allowed eddy current brakes and magnetic brakes may be used for service braking. 8.2.3. Specific case Germany The magnetic brake and eddy current brake is not permitted at the first bogie of a leading vehicle unless explicitly indicated otherwise. (b) in Appendix 2, Section 5 is replaced by the following: 5. ALARM-TYPES AND -LIMITS The HABD shall build the following alarm-types:  hot-alarm  warm-alarm  difference-alarm or other type of alarm. (10) Annex B is amended as follows: (a) in Section USE OF ANNEX B, the third paragraph is replaced by the following: Railway undertakings needing to install one or more of these systems on their trains shall refer to the appropriate Member State. (b) in Section Part 2: Radio, the sentence after point 17 of the index is replaced by the following: These systems are currently in use in Member States. (11) Annex C is deleted. (12) Annex E is amended as follows: (a) in Section Module SB (Type-examination), subsection 3, sixth paragraph, the second indent is replaced by the following:  The European register of authorised types of vehicle, including all information as specified in the TSI. (b) Section Module SD (Production Quality Management System) is amended as follows: (i) in subsection 4.2, second paragraph, the sixth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 10, the ninth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (c) Section Module SF (Product Verification) is amended as follows: (i) in subsection 5, second paragraph, the third indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 10, the second indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (d) in Section Module SH2 (Full quality management system with design examination), subsection 10, the eighth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (e) Section Module SG (Unit Verification) is amended as follows: (i) in subsection 3, second paragraph, the second indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 8, the eighth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (1) OJ L 256, 1.10.2011, p. 1. (2) OJ L 264, 8.10.2011, p. 32.. ANNEX II The Annex to Decision 2006/860/EC (HS CCS TSI) is amended as follows: (1) In clause 2.2.4, the second paragraph is replaced by the following: Any high speed or conventional train fitted with Class A On-board system in accordance with the corresponding TSI shall not, on grounds concerning anyone of both TSIs and under the conditions stated therein, be restricted in operating on any trans-European high speed or conventional route with infrastructure fitted with Class A track-side system in accordance with the corresponding TSI. (2) In clause 4.3.2.3 Guaranteed train braking performance and characteristics, the third paragraph is replaced by the following: For fixed trainsets the guaranteed braking performance is given by the manufacturers. (3) Clause 4.3.2.5 is replaced by the following: 4.3.2.5. Physical environmental conditions The climatic and physical environmental conditions of Control Command equipment expected on the train shall be defined by reference to Annex A, index A4 and index A5. (4) In clause 4.3.2.9 Hot Axle Box Detectors, the second paragraph is replaced by the following: This interface is relevant to the Class A HABD system. (5) Clause 4.3.3.4 is replaced by the following: 4.3.3.4. Use of electric/magnetic brakes To ensure the proper function of Control Command track-side equipment, the use of magnetic brakes and eddy current brakes shall be defined by reference to Annex A, Appendix 1, clause 5.2. (6) In Section 4.8, the second paragraph is replaced by the following: The data to be provided for the registers provided for in Articles 34 and 35 of Directive 2008/57/EC of the European Parliament and of the Council (1) are those indicated in Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (2) and Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (3). (7) Clause 6.2.1 Assessment procedures is amended as follows: (a) the eighth and ninth paragraphs are deleted; (b) the 10th paragraph is replaced by the following: The EC Declaration of Verification of On-board and Track-side Assemblies, together with the Certificates of Conformity, is sufficient to ensure that a Track-side Assembly will operate with an On-board Assembly equipped with corresponding characteristics and under the conditions specified in this TSI without an additional EC Declaration of subsystem verification. (8) In clause 6.2.1.3 Assessment in migration phases, the sixth paragraph is deleted. (9) In clause 6.2.2.3.1 On-Board Assembly Validation, the third paragraph is replaced by the following: In case there are limitations to a general applicability of the results of the tests (e.g. TSI compliance proven only up to a certain speed), these limitations shall be recorded in the certificate. (10) In clause 6.2.2.3.2 Track-side Assembly Validation, the fourth paragraph is replaced by the following: In case there are limitations to a general applicability of the results of the tests (e.g. TSI compliance proven only up to a certain speed), these limitations shall be recorded in the certificate. (11) Clause 7.2.8 is deleted. (12) In clause 7.2.9 Rolling stock with train protection Class A and Class B equipment, the second paragraph is replaced by the following: Also, the Class B system could be implemented independently (or, in case of upgrade or renewal, be left as is ), in case of Class B systems for which an STM is not an economically viable alternative, from the rolling stock owners point of view. However, if a STM is not used, the Railway Undertaking must ensure that the absence of a handshake  (= handling, by ETCS, of transitions between Class A and Class B on track-side) nevertheless is properly managed. (13) Clause 7.2.10 is deleted. (14) In clause 7.5.2.1 Category of each specific case is given in Annex A, Appendix 1, in the table, the justifications of items 1, 3, 4, 5, 6, 8, 11, 14 and 17 are replaced by the following: (a) for item 1: Existing axle counter equipment (b) for item 3: Relevant on lines with level crossing (c) for items 4 and 5: Existing track circuit equipment (d) for item 6: Existing axle counter equipment (e) for item 8 for Germany: Minimum axle load necessary to shunt certain track circuits is determined in a requirement of EBA (Eisenbahn-Bundesamt), relevant on some main lines in Germany in the area of former DR (Deutsche Reichsbahn) with 42 Hz and 100 Hz track circuits. No renewal (f) for item 8 for Austria: Minimum axle load necessary to shunt certain track circuits is determined in a requirement for safe function, relevant on some main lines in Austria with 100 Hz track circuits. No renewal (g) for item 11: Relevant on lines with level crossing with detection loops (h) for item 14 Existing low voltage track circuit equipment (i) for item 17: Relevant on lines with level crossing. (15) Annex A is amended as follows: (a) Appendix 1 is amended as follows: (i) Section 4.6 is replaced by the following: 4.6. Infrastructure manager may permit less restrictive limits; (ii) Section 5.1.2 is replaced by the following: 5.1.2. About distance bx The distance bx (Figure 1) shall not exceed 4 200 mm, except if the Rolling Stock runs only on lines on which bx up to 5 000 mm is permitted. Rolling Stock on which bx is more than 4 200 mm shall not run on lines for which bx more than 4 200 mm is not permitted. The EC Declaration of Verification of rolling stock shall contain this indication. On newly built sections of category I lines, the CCS train detection system shall permit rolling stock with bx up to 5 000 mm. On other sections (upgraded or renewed category I lines on one hand, new or upgraded or renewed category II or III lines on the other hand), the CCS train detection system shall permit rolling stock with bx up to 4 200 mm. Infrastructure Managers are recommended to try to permit also rolling stock with bx up to 5 000 mm; (iii) Section 6.1.3 is replaced by the following: 6.1.3. Specific case Austria, Germany, and Belgium The axle load shall be at least 5 tonnes on certain lines; (iv) Section 6.5.5 is replaced by the following: 6.5.5. Specific case Netherlands In addition to the general requirements in Annex A, Appendix 1, additional requirements may apply to locomotives and multiple units on track circuits; (v) Section 8.2 is replaced by the following: 8.2. Use of electric/magnetic brakes 8.2.1. The use of magnetic brakes and eddy current brakes is only allowed for an emergency brake application or at standstill. The use of magnetic brakes and eddy current brakes for an emergency brake application may be forbidden. 8.2.2. If allowed, eddy current brakes and magnetic brakes may be used for service braking. 8.2.3. Specific case Germany The magnetic brake and eddy current brake is not permitted at the first bogie of a leading vehicle unless explicitly indicated otherwise. (b) in Appendix 2, Section 5 is replaced by the following: 5. ALARM-TYPES AND -LIMITS The HABD shall build the following alarm-types:  hot-alarm  warm-alarm  difference-alarm or other type of alarm. (16) Annex B is amended as follows: (a) in Section USE OF ANNEX B, the fourth paragraph is replaced by the following: Railway undertakings needing to install one or more of these systems on their trains shall refer to the appropriate Member State. (b) in Section Part 2: Radio, the sentence after point 17 of the index is replaced by the following: These systems are currently in use in Member States. (17) Annex C is deleted. (18) Annex E is amended as follows: (a) in Section Module SB (Type-examination), subsection 3, fifth paragraph, the second indent is replaced by the following:  The European register of authorised types of vehicle, including all information as specified in the TSI. (b) Section Module SD (Production Quality Management System) is amended as follows: (i) in subsection 4.2, second paragraph, the sixth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 10, the ninth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (c) Section Module SF (Product Verification) is amended as follows: (i) in subsection 5, second paragraph, the third indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 10, the second paragraph is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (d) in Section Module SH2 (Full quality management system with design examination), subsection 10, the eighth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (e) Section Module SG (Unit Verification) is amended as follows: (i) in subsection 3, second paragraph, the second indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI; (ii) in subsection 8, the eighth indent is replaced by the following:  The Register of Infrastructure, including all information as specified in the TSI. (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 256, 1.10.2011, p. 1. (3) OJ L 264, 8.10.2011, p. 32..